Citation Nr: 1039468	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-28 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for residuals of a right 
shoulder injury. 
 
2.  Entitlement to service connection for post operative 
residuals of a right knee disorder.
 
3.  Entitlement to service connection for a sleep disorder.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August to December 1993 
and from February 2003 to March 2004.  He also served on tours of 
active duty for training with the South Carolina Army National 
Guard (SCANG).
 
This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2005 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina, that denied the benefits sought on appeal.
 
The February 2005 rating decision also denied entitlement to 
service connection for left thumb fracture residuals and 
depression.  Those benefits were granted in a February 2008 
rating decision.  There is no indication in the claims file that 
the Veteran appealed either the assigned initial rating or the 
effective date of either allowance.  See 38 C.F.R. § 20.200 
(2009).  Thus, these two issues are not before the Board and will 
not be discussed in the decision below.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (indicating the Veteran must 
separately appeal downstream issues such as the rating and 
effective date assigned for his disability).
 
A January 2006 rating decision denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The Veteran 
appealed the denial, and a statement of the case was issued in 
June 2007.  There is no indication in the claims file that the 
Veteran did not receive the statement of the case, or any 
evidence it was returned to VA by postal authorities as 
undeliverable.  Neither is there any record of the Veteran having 
submitted a substantive appeal in response to the statement of 
the case.  Thus, that issue is not before the Board and will not 
be discussed in the decision below.  See 38 C.F.R. § 20.200 
(2009).
 
In May 2008, the appellant raised the issues of 
entitlement to service connection for left hand scars, 
allergies, and a lung disorder; as well as a claim to 
reopen the issue of entitlement to service connection for 
PTSD.  These issues, however, are not currently developed 
or certified for appellate review.  Hence, they are 
referred to the RO for appropriate consideration.

The issue of entitlement to service connection for right shoulder 
injury residuals is addressed in the REMAND portion of the 
document below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The evidence clearly and unmistakably shows that preexisting 
postoperative residuals of a right knee disorder were not 
aggravated during active service or active duty for training.
 
2.  There is no evidence of a currently diagnosed sleep disorder, 
to include obstructive sleep apnea.
 
 
CONCLUSIONS OF LAW
 
1.  Postoperative residuals of a right knee disorder clearly and 
unmistakably existed prior to enlistment, and there is clear and 
unmistakable evidence that the disorder was not aggravated in-
service.   38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1(k), 
3.6(a),(c)(3), 3.159, 3.303, 3.304(a), 3.306(a) (2009).
 
2.  A sleep disorder was not incurred or aggravated in-service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.1(k), 
3.6(a), (c)(3), 3.159, 3.303.
 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in September 2004 of 
the information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain. 
The letter did not inform the Veteran how disability ratings and 
effective dates are assigned in the event service connection is 
granted.  This content error did not prejudice the Veteran, 
however, as the claims are denied in the decision below.  As a 
result, the issue of assignment of a disability evaluation or 
effective date is rendered moot.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds 
substantial compliance with the VCAA notice requirements.
 
VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  See 
38 C.F.R. § 3.159(c).  Documents in the claims file note the 
Veteran failed to report for the VA general and mental disorder 
examinations in 2004.  The Veteran noted in his substantive 
appeal that he had informed the VA Medical Center in Salisbury, 
North Carolina, of his change of address, and he was not aware 
the medical center would not inform the RO.  An examination for 
the claimed sleep disorder was not included among the February 
2007 examinations.  The Board finds no prejudice, however, as the 
requirement for an examination was not triggered.
 
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has a 
current disability or signs and symptoms of a current disability; 
2) the record indicates that the disability or signs and symptoms 
of disability may be associated with active service; and, 3) the 
record does not contain sufficient information to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added).  The 
threshold for the duty to get an examination is rather low.   
McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The service treatment records note no instances of complaints of 
or treatment for a sleep disorder.  Neither do the VA outpatient 
records.  They note only the Veteran's complaints of sleep 
disturbance, but they are related to his previously service 
connected acquired mental disorder.  Thus, the Board finds no 
failure of VA to assist the Veteran.
While the Veteran may not have received full notice prior to the 
initial decision, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims via the 
presentation of pertinent evidence and testimony.  See Washington 
v. Nicholson, 21 Vet. App. 191 (2007).  Further, the claims were 
readjudicated on a de novo basis, as shown in the August 2006 
statement of the case and the February 2008 supplemental 
statement of the case.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  Thus, the Board may 
address the merits of the appeal.
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease, or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24); 38 
C.F.R. § 3.6(a).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  
 
Analysis
 
Sleep Disorder.
 
Service treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for, a sleep 
disorder.  The Board finds no reference to a sleep disorder, 
i.e., obstructive sleep apnea, as a separate entity in the 
available VA outpatient treatment records.  There simply is no 
competent evidence of a currently diagnosed sleep disorder.  The 
existence of a current disorder is the first requirement for 
service connection.  Thus, the Board is constrained to find the 
preponderance of the evidence is against the claim.  38 C.F.R. 
§ 3.303.  The benefit sought on appeal is denied.  To the extent 
the Veteran experiences sleep disturbance associated with his now 
service-connected depression, the rating criteria for that 
disability captures that symptomatology.
 


Right Knee.

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted at 
the time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before enrollment 
and was not aggravated by such service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).
 
A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  If a pre- existing disorder is "noted" on entering 
service, the Veteran has the burden of showing an increase in 
disability during service.  If the Veteran meets that burden and 
shows that an increase in disability occurred, the burden then 
shifts to the government to show that any increase was due to the 
natural progress of the disease.  Wagner, 370 F.3d at 1096.
 
There is no aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on the 
basis of the evidence of record pertinent to the manifestations 
of the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening 
of the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).
 
Analysis
 
The Veteran asserts he reinjured or chronically aggravated the 
post operative residuals of a right knee disorder while in active 
service in Iraq. 
 
A July 1999 Report Of Medical history reflects the Veteran noted 
he required right knee surgery in 1997.  The examiner noted the 
surgery included an open reduction with internal fixation-right 
patellar with screw.  The July 1999 Report Of Medical Examination 
For National Guard duty notes the lower extremities were assessed 
as normal. 

The September 2007 VA examination report notes the examiner 
conducted a review of the claims file as part of the 
examination.  The examiner noted the Veteran's reported history 
of sustaining the right knee injury playing football in 1997, 
i.e., prior to his call to active duty in 2003, as well as the 
surgery to repair the injury.  He reported constant problems with 
the knee since the injury and surgery.  The appellant noted that 
his occupation as a long distance truck driver aggravated the 
right knee due to the prolonged sitting, but he had not lost any 
time from work as a result.  He denied any injury or surgery 
since the initial injury.  Following a physical examination the 
examiner found no documented instances of treatment of the knee 
during active service.  While his exit physical examination noted 
the Veteran had problems with the knee from time to time there 
was no mention of any kind of consistent problems that suggested 
aggravation.  The examiner opined the Veteran's preexisting post-
operative right knee was not permanently aggravated by active 
service.
 
The exit examination to which the examiner referred was the July 
2004 examination report, where the examiner noted the right knee 
was tender, but there was no fluid or swelling present.
 
The evidence of record clearly and unmistakably establishes that 
the Veteran did not have a right knee disorder during his first 
term of service, and that he entered his second term of service 
with postoperative residuals of right knee surgery.  While the 
Veteran had periodic flare-ups in-service, there is no competent 
evidence of a chronic worsening of the preexisting right knee 
disorder during the second term of service.  The September 2007 
VA examination was unable to find any evidence of in-service 
aggravation.  There is no competent evidence to the contrary.  In 
light of the above, the Board finds the Veteran has not carried 
his burden of showing his preexisting post-operative right knee 
was aggravated by his active service.  The preponderance of the 
evidence in fact shows it was not.  38 C.F.R. §§ 3.303, 3.304(a), 
3.306(a).  The benefit sought on appeal is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
 
 
ORDER
 
Entitlement to service connection for preexisting right knee 
post-operative residuals is denied.
 
Entitlement to service connection for a sleep disorder is denied.
 
 
REMAND
 
The February 2005 rating decision notes the Veteran's right 
shoulder injury during his service in Iraq but denied the claim 
on the ground that there is no evidence of chronic residuals.  
Notably, this July 2004 exit examination notes a diagnosis of 
right shoulder bursitis.  The February 2007 VA examination 
report, which was conducted by a physician assistant, notes a 
diagnosis of right shoulder injury/discomfort.  The examination 
report, however, only notes the Veteran's history and his 
complaints.  The report does not include any objective findings, 
such as range of motion, etc.  Thus, the Board finds the 
examination inadequate for appellate review purposes.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Please send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claim on appeal.
 
2.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who have treated any 
right shoulder disorder since January 2007.  
After the Veteran has signed the appropriate 
releases, those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the veteran the 
opportunity to obtain and submit those records 
for VA review.
 
3.  After the above is complete, the AMC/RO 
shall arrange a VA examination by a physician 
examiner to determine if there is a current 
right shoulder disorder.  All indicated 
diagnostic tests should be conducted.  If so, 
request the examiner to render an opinion as 
to whether it is at least as likely as not (a 
50-50 probability) that any diagnosed right 
shoulder disorder is related to the injury 
documented in the service treatment records, 
or is otherwise related to the Veteran's 
active service or to some other event.  The 
claims file must be provided to the examiner 
for review as part of the examination.
 
Any opinion should be fully explained and the 
rationale provided.  In preparing the 
requested opinions, the examining physician 
must note the following: 
 
*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" means 
50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.
 
The examiner is further advised that the term 
"at least as likely as not" or a "50-50 
probability" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of that conclusion as it is to find against 
it.
 
If the examiner is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the causation of 
any diagnosed right shoulder disorder is 
unknowable?  The examiner is asked to attach a 
copy of his/her CV to the report.
 
3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination without 
good cause include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655. 
 
4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.
 
5.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.
 
The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required on 
his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


